DETAILED ACTION
Claim Amendments
The claims dated 4/5/21 are entered. Claim 1 is amended. Claims 2-8 are cancelled. Claim 9 is newly entered.

Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest, in combination with all of the elements required by the independent claim, the formation of the stepped joint portion at only the longitudinal extremities of the plates. Neither ‘879 nor Geskes appear to teach the use of different joints at different locations of the devices. No properly combinable teaching was located in a search of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 61-115879 (‘879) in view of Geskes (US 8,002,022)

Regarding claim 1, ‘879 teaches a drawn cup type heat exchanger (Fig. 2) configured by stacking a plurality  of long and thin tube elements (1; Fig. 2) containing an inner fin (6) inside a pair of cup plates (1a; Fig. 1) wherein the cup plates have a flat containing portion (3; Fig. 1) containing the inner fin and a pair of cup portions (4) communicating with both end portions of the containing portion (Fig. 1); a circulation hole (7) is formed in each of the cup portions for communicating fluid into each of the tube elements; a corner portion (5a) positions both ends of the fin in the longitudinal direction in front of the circulation holes and is formed at both ends in a width direction (see Fig. 1; width direction is across the narrower dimension of the tube elements);
side walls of the cup portions of adjacent ones of the cup plates are joined to each other (along the rim 5) to form respective ones of the tube elements (see Figs. 1 and 2).
‘879 teaches a flat facing joint (at 5) not a stepped joint.
Geskes teaches that it is old and well-known in the art when joining two plates (Fig. 14) to form the joint along their perimeter such that side faces of the plate overlap each other at their joint (14a, 14b) with an end portion of the side face of the plate lying inside in the overlap not projecting beyond the midpoint of the plates (Fig. 3; 14; midpoint in the up-down direction) and wherein a step portion is formed on the side face of the cup plate lying on the outside in the overlap (see Fig. 3; 14a, 14b; the outer plate which flares outward and around the other at the joint) and an end portion of the side face rising from the step portion is expanded outward (see Fig. 3) and the end portion of the side face lying on the inside in the overlap is in contact with a bottom surface of the step (see Fig. 3).

It is additionally noted that, as the inner plate side of the joint does not extend beyond the midpoint of the plate, it will also not, in combination, exceed a height of the inner fin.

Response to Arguments
Applicant's remarks filed 4/5/21 do not contain any arguments to address, only assertions of patentability and statements of support for the amendments in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763